Mr. Chibe Justice Del Toro
delivered the opinion of the court.
José Manuel (Jarcia was convicted of carrying a prohibited weapon — a revolver — in the Municipal Court of San Juan upon a complaint filed therein, and on appeal, after a trial de novo, he was again convicted in the district court. Thereupon he took an appeal to this court, and as an only ground of review he urges that the trial court erred in weighing the evidence.
 After the close of the evidence, 'counsel for the defendant said: “That is our case. We rest”; and the district attorney replied: “Case submitted.” The court then saidT:
“In the present ease the court thinks that the defendant is guilty of the offense of carrying a prohibited weapon. From the evidence of the prosecution as well as from the whole evidence for the defense it ’has reached the conclusion that the defendant is guilty of a violation of the law regarding the carrying of weapons, and sentences him to three months in jail, with costs. The court does not believe the theory of the defense that the defendant was carrying the weapon casually. I might own a weapon and somebody else might unlawfully carry the same.”
We have examined the transcript of the evidence and the briefs of the parties and we think that the judgment must be affirmed.
It seems true' that the revolver did not belong to the defendant; but he might have taken it from the place *504•where it was kept and carried it on Ms own account for purposes of offense and defense. The fact is that it was found on his person after a quarrel. The court was not bound to believe his explanation, that he had taken the weapon from the office where it was kept in order to deliver it to his chief in the street; similarly as to the testimony of the chief’s chauffeur to a like effect. As those statements were not believed, the fact of carrying the weapon with all its implication remained unaffected. The appeal must be denied.
Mr. Justice Todd, Jr., took no part in the decision of this case.